DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

	
Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/7/2022.  Claims 17-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,818,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application substantially recites similar limitation as the patent with few exceptions.  The current application does not claim a decision maker with feedback related to one or more control factors measure against one or more set points.  However, it would have been obvious, at the time of invention to include a decision maker with feedback set against one or more set points to allow for accurate evaluation of performance.  

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 17-20 are rejected under 35 USC § 101 because it is directed to non-statutory subject matter. The rationale for this finding is explained below. 
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception.  See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961).  This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101.  Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas (see Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2347 (2014)).  Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.
Step 1 of the test: When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
Here, the claimed invention of claim 17 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention.  Therefore, claim 17 is statutory under 35 USC § 101 in view of step 1 of the test. 
Step 2A of the test: If the claim falls within one of the four statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  Here, the claim 17 is directed to an abstract idea of receiving information on a device while moving.  The claims recited in the independent claim 17, is similar to an idea ‘of itself’ found by the courts to be abstract ideas (e.g., obtaining and comparing intangible data in CyberSource).
The elements in the independent claim 17 which set forth or describe the abstract idea are: “A method for moving while receiving information on an output device within a defined area bounded by sensor relays, wherein one or more of said output devices responds to a signal sent from one or more of said sensor relays, after evaluating said signal against one or more control factors”.  Similarly to CyberSource, the steps of claim 17 required receiving and comparing intangible data.  Therefore, claim 17 is non-statutory under 35 USC § 101 in view of step 2A of the test because it is directed to a judicial exception (here, an abstract idea of obtaining and comparing intangible data in CyberSource). 
Finally, the concept of identifying and transmitting information to a user further represents ‘an idea itself' (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves.  One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)).  The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Step 2B of the Test: If the claim is directed to a judicial exception, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the judicial exception itself in order for the claim to be patent eligible under 35 USC § 101.  Here, the additional elements of independent claim 17 do not exist.  Therefore, claim 17 is non-statutory under 35 USC § 101 in view of step 2B of the test because it does not recite significantly more than the judicial exception. 
Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant’s specification provides support for this (for example, in ¶¶ 26-29). Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Independent claim 17 is rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test.  Claims 18-20 are dependent on claim 17 and therefor rejected on same analysis.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 20 recites the limitation "the user's visual headset" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watterson et al. (US Patent Pub. 20120237911; referred to hereinafter as Watterson).
Claim 17:	Watterson disclose a method for moving while receiving information on an output device within a defined area bounded by sensor relays (figures 1-4 & 0025-0027 & 0153), wherein one or more of said output devices responds to a signal sent from one or more of said sensor relay, after evaluating said signal against one or more control factors (0139-0157).
Claim 18:	Watterson disclose one or more sensor relays sending one or more signals to one or more output devices to inform the user of their position (0081-0091).
Claim 19:	Watterson disclose one or more sensor relays indicate when the user has exited a perimeter marked by electromagnetic signals sent between other sensor relays located at the boundaries of the perimeter (0078).
Claim 20:	Watterson disclose send one or more signals to the user's visual output device informing the user that they are now outside of a designated zone (0078-0079).

Additional Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watterson (20130288223) refers to an exercise system stimulates the learning and memory of a user by detecting a stress level of the user with one or more biometric sensor devices, determining that the user's stress level is within a stress zone that is suitable for memory retention by the user, and presenting educational content to the user at one or more output devices.
Stewart (20030017913) refers to an education system, especially for children, includes an audio/visual (A/V) system and a physical activity or exercise device that is in communication with the A/V system. The A/V system is operative only when the physical activity or exercise device is being used, irrespective of any particular level of use thereof. The A/V system is operative to provide only educational content/material when used. The A/V system is in communication with a plurality of educational content/material sources. Various types of physical activity or exerciser devices may be used.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649